DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 
Response to Amendment
The examiner acknowledges the amending claim 12, adding claims 26 - 33 and canceling claims 10, 11 and 18 by the amendment submitted by the applicant(s) filed on January 27, 2021.  Claims 12 – 17, 19 – 22 and 24 – 33 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on January 27, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Newly submitted claim 32 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In the applicant disclosure paragraph [0064] says Figure 15 illustrates another design for creating a low-profile package with a monitor diode which the diffuser is arranged to subtend higher angles of light emitted from the VCSEL device.  Applicant's election filed on February 12, 2020 was Group II corresponding to claims 12 - 17 and 19 - 25, Species B drawn to Figures 7 - 8 and Species A1 drawn to Figure 11.  Examiner believes claim 32, are represented different species (e.g. Species B1 drawn to Figure 15) where are not considered by the examiner because is a considered a different species.

Claim Objections
Claim 32 is objected to because of the following informalities: The second claim 32 is mislabel and should be claim 33.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

With regard claim 26 is recites the limitations “non-periodic diffuser” and "the diffuser" are considered indefinite.  It's not clear if is two different diffuser or if the non-periodic diffuser is the same as “the diffuser”.  It's two different diffuser or only one diffuser?
For purpose of examination, the examiner interpreted non-periodic diffuser is the same as "the diffuser".  
Appropriated correction is required.
Claims 27 – 29 are rejected since they inherit the indefiniteness of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 – 14, 16 – 17, 19 – 22, 24 – 25, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 5835514) in view of Isaksson et al. (US 6,111,903). 

    PNG
    media_image1.png
    304
    387
    media_image1.png
    Greyscale


Regarding claim 12, Yuen disclose a low-profile VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: 
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) and a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”, column 8, line 33 and column 18, line 15) arranged on a submount (see Figure 4D, Character 103, the reference called “header”, column 7, line 32 and column 18, line 12); 
a window (see Figure 4D, Character 601 and column 18, line 12) configured and arranged to allow light emitted from the VCSEL (see Figure 4D, Characters 107 and 119, the reference called “radiated light beam” and “output light beam” and column 18, lines 17) to pass through the window (see Figure 4D, Character 601); 
a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 



    PNG
    media_image2.png
    271
    338
    media_image2.png
    Greyscale


Yuen discloses the claimed invention except for the portion of light is repeatedly scattered and reflected parallel to a plane of the window.  Isaksson teaches a VCSEL (see Figure 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, Character 7) and ray (see Figure 3, Character 10), which the portion of light is repeatedly scattered and reflected parallel to a plane of the glass plate.  However, it is well known in the art to apply and/or modify the portion of light is repeatedly scattered and reflected parallel to a plane of the window as discloses by Isaksson in (see Figure 3, Abstract and Column 2, Lines 1 – 4 and 52 – 67).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed 

Regarding claim 13, Yuen and Isaksson, Yuen disclose a diffuser (see Figure 4D, Character 603), window (see Figure 4D, Character 601) and VCSEL device (see Figure 4D, Character 101). 
Yuen and Isaksson discloses the claimed invention except for a diffuser is arranged on a portion of the window so as to be laterally offset from a central axis of light emitted from the VCSEL device. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a diffuser is arranged on a portion of the window so as to be laterally offset from a central axis of light emitted from the VCSEL device to provide the desired output light after is diffused, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 14, Yuen and Isaksson, Yuen discloses the diffuser (see Figure 4D, Character 603) is arranged on the window (see Figure 4D, Character 601) so as to be aligned with a central axis of light emitted from the VCSEL device (see Figure 4D, Character 101). 
Regarding claim 16, Yuen and Isaksson, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen and Isaksson disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the array of VCSELs devices to emit light at unique wavelengths and to produce the desired device.

Regarding claim 17, Yuen and Isaksson, Yuen discloses the photodiode (see Figure 4D, Character 111) is arranged on the submount adjacent the VCSEL device (see Figure 4D, Character 101). 

Regarding claims 19 and 20, Yuen and Isaksson disclosed the claimed invention except for the VCSEL package has a thickness of less than 3 mm or less than 2 mm.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the VCSEL package has a thickness of less than 3 mm or less than 2 mm, to produce the desired laser dimension and compact system, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

            Note that the specification contains no disclosure of either the critical nature of the claimed [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] or upon another variable recited in a claim, the Applicant must show that the chosen [the VCSEL package has a thickness of less than 3 mm or less than 2 mm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 21, Yuen and Isaksson, Yuen discloses the diffuser (see Figure 4D, Character 603) is placed on an inside surface of the window (see Figure 4D, Character 603 and column 18, lines 12 - 13).
Regarding claim 22, Yuen and Isaksson, Yuen disclose a discrete VCSEL device (see Figure 4D, Character 101).

Regarding claim 24, Yuen and Isaksson discloses the claimed invention except for a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm to controlling the intensities of the VCSEL, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of distance between the center of the VCSEL device and the center of the photodiode, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective 
            Note that the specification contains no disclosure of either the critical nature of the claimed [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm] or upon another variable recited in a claim, the Applicant must show that the chosen [a center of the VCSEL device and a center of the photodiode are laterally separated by a distance of between approximately 2 mm and approximately 2.12 mm] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 25, Yuen and Isaksson, Yuen disclose a diffuser (see Figure 4D, Character 603) and VCSEL device (see Figure 4D, Character 101).  
Yuen and Isaksson discloses the claimed invention except for the diffuser includes a surface and wherein the surface is approximately 0.76mm above a top surface of the VCSEL device.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the diffuser includes a surface and wherein the surface is approximately 0.76mm above a top surface of the VCSEL device, to produce the desired device, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
In addition, the selection of a surface of the diffuser, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the diffuser includes a surface and wherein the surface is approximately 0.76mm above a top surface of the VCSEL device] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the diffuser includes a surface and wherein the surface is approximately 0.76mm above a top surface of the VCSEL device] or upon another variable recited in a claim, the Applicant must show that the chosen [the diffuser includes a surface and wherein the surface is approximately 0.76mm above a top surface of the VCSEL device] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 30 Yuen and Isaksson, Yuen discloses a low-profile VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: 
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) and a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”, column 8, line 33 and column 18, line 15) arranged on a submount (see Figure 4D, Character 103, the reference called “header”, column 7, line 32 and column 18, line 12); 
a window (see Figure 4D, Character 601 and column 18, line 12) configured and arranged to allow light emitted from the VCSEL (see Figure 4D, Characters 107 and 119, the reference called “radiated light beam” and “output light beam” and column 18, lines 17) to pass through the window (see Figure 4D, Character 601); 
a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 
 a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19) being arranged  to scatter a first portion of light (see Figure 4D, Characters 107) laterally such that the first portion of light (see Figure 4D, Characters 107) is reflected within the diffuser (see Figure 4D, Character 603) and a second portion of light (see Figure 4D, Character 605, and column 18, lines 11 – 19, the reference called “scattered light”) back into the package (see Figure 4D, Character 105) to reach the photodiode (see Figure 4D, Character 111).
Yuen discloses the claimed invention except for the diffuser being arranged to repeatedly scatter a first portion of light.  Isaksson teaches a VCSEL (see Figure 1 and 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, 

Regarding claim 31, Yuen and Isaksson, Yuen disclose a diffuser (see Figure 4D, Character 603), window (see Figure 4D, Character 601) and VCSEL device (see Figure 4D, Character 101). 
Yuen and Isaksson discloses the claimed invention except for the diffuser is off set from the VCSEL device. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a the diffuser is off set from the VCSEL device to provide the desired output light after is diffused, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 33, Yuen and Isaksson, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen and Isaksson disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the array of VCSELs devices to emit light at unique wavelengths and to produce the desired device.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 5835514) in view of Isaksson et al. (US 6,111,903), further in view of Kurtz et al. (US 2018/0104506).


    PNG
    media_image3.png
    171
    486
    media_image3.png
    Greyscale


Regarding claim 15, Yuen and Isaksson discloses the claimed invention except for the diffuser comprises a hollow shape with a central opening.   Kurtz teaches a .


s 26 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 5835514) in view of Isaksson et al. (US 6,111,903), further in view of Wang (US 2018/0309967).

Regarding claim 26, Yuen disclose a low-profile VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising:
a VCSEL device (see Figure 4D, Character 101 and column 18, line 15) and a photodiode (see Figure 4D, Character 111, the reference called “light sensor or detector”, column 8, line 33 and column 18, line 15) arranged on a submount (see Figure 4D, Character 103, the reference called “header”, column 7, line 32 and column 18, line 12); 
a window (see Figure 4D, Character 601 and column 18, line 12) configured and arranged to allow light emitted from the VCSEL (see Figure 4D, Characters 107 and 119, the reference called “radiated light beam” and “output light beam” and column 18, lines 17) to pass through the window (see Figure 4D, Character 601); 
a spacer (see Figure 4D, Character 106, the reference called “can” and column 18, line 12) arranged between the submount (see Figure 4D, Character 103) and the window (see Figure 4D, Character 601); and 
 a diffuser (see Figure 4D, Character 603, the reference called “scattering portion”, column 18, lines 13 and 18 – 19) provided over at least a portion of the window (see Figure 4D, Character 601 and column 18, line 12), the diffuser (see Figure 4D, Character 603) being configured to direct a majority of light into a pre-determined angular field (see Figure 4D) and a second minority of light (see Figure 4D, Character 605, and column 18, 
Yuen discloses the claimed invention except for a pseudo-random, non-periodic diffuser.  Wang teaches a pseudo-random, non-periodic diffuser.  However, it is well known in the art to apply and/or modify the pseudo-random, non-periodic diffuser as discloses by Wang in (see paragraph [0033]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a pseudo-random, non-periodic diffuser as suggested by Wang to the device of Yuen, because the result is the elimination of Moire, color over-angle, and precise angular beam control.
Yuen discloses the claimed invention except for a first minority of light being repeatedly scattered and reflected parallel of a plane of the window.  Isaksson teaches a VCSEL (see Figure 1 and 3, Character 2), a photodiode (see Figure 3 Character 3), a glass plate (see Figure 3, Character 7) and ray (see Figure 3, Character 10), which a first minority of light being repeatedly scattered and reflected parallel of a plane of the window.  However, it is well known in the art to apply and/or modify a first minority of light being repeatedly scattered and reflected parallel of a plane of the window as discloses by Isaksson in (see Figure 3, Abstract and Column 2, Lines 1 – 4 and 52 – 677).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a first minority of light being repeatedly scattered and reflected parallel of a plane of the window as suggested by Isaksson to the device of Yuen, because permits a portion of the light to be tapped from the useful laser emission and coupled into the 

Regarding claim 27, Yuen, Isaksson and Wang, Yuen discloses the diffuser (see Figure 4D, Character 603) has a pattern etched thereon (This claims merely detail the methods of forming the device. The method of forming a device is not germane to the patentability of the device itself, therefore these limitations are not given patentable weight. At best these claims could be characterized as product-by-process claims, where the process limitations are not limiting, only the structure implied by the process. See MPEP 2113. Here, the structure implied by the process steps is merely the structure.  The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA 1965).  However, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive 

Regarding claim 28, Yuen, Isaksson and Wang, Yuen disclose a VCSEL package (see Figure 4D, Character 105, Abstract and column 7, line 42) comprising: a VCSEL device (see Figure 4D, Character 101).
Yuen and Isaksson disclosed the claimed invention except for an array of VCSEL devices.  Yuen in another embodiment discloses array of VCSELs devices (see Figure 6C and column 20, lines 39 – 42).  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the array of VCSELs devices to emit light at unique wavelengths and to produce the desired device.

Regarding claim 29, Yuen, Isaksson and Wang, Yuen the diffuser (see Figure 4D, Character 603) completely covers an inside surface of the window (see Figure 4D, Character 603 and column 18, lines 12 - 13).

Response to Arguments
Applicant's arguments with respect to claims 12 – 17, 19 – 22 and 24 – 32 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA S. MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828